Motions for a rehearing and for amendment of the mandate were made, and on May 8, 1906, the following opinion was filed:
Winslow, J.
In the opinion of the court the following language is used: “While it is probable that the property disposed of under this will should be considered as personal property under the rule of equitable conversion,” etc. The plaintiffs, on motion for rehearing, call attention to the fact that the question of equitable conversion was not raised or argued in the case, and hence should not be decided. Their ■contention in this behalf is well founded. The Words above *275quoted were inadvertently used. Tlie idea intended was that, ¿íeven if the property'disposed of should he considered as personal property under the rule, of equitable conversion,” etc., and the 'opinion should be read as if these last-named words were used. The question of equitable conversion was not decided, nor was any intimation of opinion upon that question intended.
Motions for rehearing and for amendment of the mandate •are made by several of the guardians ad litem so as to provide for the allowance to them of costs or compensation for their services in this court, or both. Upon consideration of these motions we are satisfied that allowances for services upon the ■appeals should be made to the guardians who appeared in this court, payable from and made a lien upon the interests of their respective wards. The mandate will therefore be amended so as to provide for such compensation, and in other respects the various motions are denied, without costs.
By the Court. — The mandate is amended so as to read as follows: The judgment is modified by striking out the provision making the sums allowed to the guardians ad litem payable out of the trust estate at large, and inserting a provision that the sums allowed be paid out of and made a lien upon the respective interests in the estate to which said minors are entitled, and as so modified the judgment is affirmed, without costs to any party, except that the costs of printing of all parties and the fees of the clerk of this court shall be taxed and paid out of the estate; and it is further adjudged that an additional allowance of $200 be .and is hereby made to each guardian ad litem as compensation for his services in this court, to be paid out of and made a lien upon the interest ■of his respective ward or wards. ,
On June 21, 1906, a further motion to amend the mandate was granted to the extent of allowing Glenway Maxon $500 instead of the amount stated in the mandate, and $200 additional to each of the other guardians ad litem.